The opinion of the court was delivered by
Rogers, J.
In the enacting part of the first section of the act .establishing a district court, general jurisdiction is given, over all civil actions, whether real, personal or mixed. But in the proviso it is enacted, that .the court shall have no jurisdiction, either originally or by appeal, except when the sum in controversy shall exceed 100 dollars. On the trial, the plaintiff’s witnesses proved the property to be worth about 64 dollars, whereupon the court dismissed the suit, for want of jurisdiction, because, as they said, it appears from the plaintiff’s own showing, the amount in controversy was under 100 dollars. If the value of the goods, as proved, was -necessarily the measure of damages, the decision of. the court *300would be correct; but it must be remembered, that the value of the goods is laid in the declaration at 150 dollars, that the plaintiff lays his damages at 200 dollars, and that the action is trespass da bo?iis asportatis, and not for the recovery of money on a contract. In this, and similar cases, the sum in controversy is to be determined by the amount demanded in the declaration, and the value of the goods there laid. In Wilson v. Daniel, 3 Dall. 401, it is ruled, that the sum in dispute is not to be determined by the verdict or judgment, but that the thing demanded, and not the thing found, constitutes the matter in dispute between the parties. A distinction is taken between actions on contract and in tort. The same principles are ruled in Bazire v. Barry, 3 Serg. & Rawle 462, and Kleim v. Wood, 9 Serg. & Rawle 294. In actions of tort, says the chief justice in Bazire v. Barry, the damages laid in the declaration will be considered as determining the value of the matter in controversy. Although the witnesses proved the value of the goods was less than 100 dollars, yet the jury might have given_ damages to any amount less than 200 dollars, the amount laid in the declaration.
Judgment reversed, and a venire de novo awarded.